Citation Nr: 1008373	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.  The issue before the 
Board today was remanded in May 2009 for further evidentiary 
and procedural development.  As discussed below, the Board 
finds that there was not substantial compliance with its 
remand; thus, it may not proceed with a decision at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran and his wife testified before the undersigned 
Veterans Law Judge in February 2009; a transcript of that 
hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified at his February 2009 Board hearing that 
he has visited the Ann Arbor VA Healthcare System for 
treatment and evaluation related to his bilateral hearing 
loss disability since being awarded service connection for 
hearing loss in December 2006.  Furthermore, he indicated 
that he underwent audiological testing on February 9, 2009.  
As such, the Board remanded this appeal in May 2009, in part, 
for the purposes of obtaining these outstanding relevant 
records.  

The claims file reflects that VA treatment records were 
obtained for the period from December 2006 through the 
present, as requested.  However, VA audiology notes dated 
June 14, 2007, and February 9, 2009, are incomplete.  In this 
regard, both audiology notes indicate that pure tone 
threshold testing was completed in conjunction with the 
visit, yet the results of this testing are not available for 
the Board's review.  Under the applicable criteria, ratings 
for hearing loss are determined in accordance with the 
findings obtained during audiometric evaluations.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  Thus, the 
results of the June 2007 and February 2009 audiometric 
evaluations are relevant to the Board's determination.  See 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).

In light of the foregoing, the Board is of the opinion that 
its request for all outstanding VA audiological testing since 
December 2006 has not been fulfilled.  As such, a remand is 
necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(a remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand).  See also D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

In addition to requesting development of outstanding VA 
treatment records, the Board directed the agency of original 
jurisdiction (AOJ) to obtain a new VA audiological 
examination in its May 2009 remand.  This examination was 
requested, in part, because there was some concern as to 
whether the "best performance" speech recognition scores 
were obtained, or whether the scores were distorted because a 
'suprathreshold intensity level' was used.  In order to 
resolve this conflict, the Board directed the examining 
audiologist to obtain a Modified Performance-Intensity 
Function (MPIF) as defined in the Handbook of Standard 
Procedures and Best Practices for Audiology Compensation and 
Pension Examinations (hereinafter the "Handbook"), sec. B, 
pt. 2, Table 7 (K.C. Dennis, ed. 2004), prior to 
administering the full 50-word list.  The remand directives 
stated that "[t]he examiner should expressly note the MPIF 
obtained (in dB HL) in the examination report, as well as the 
best performance score for a full list of words using the 
MPIF obtained."  

The claims file contains two VA audiological examination 
reports following the May 2009 Board remand.  Relevant to the 
reasons for the current remand, neither of these examination 
reports makes any mention of the MPIF obtained prior to 
administering the full list of words for speech recognition 
testing.  With regards to the June 2007 VA audiological 
examination, it appears that the Veteran's speech recognition 
was tested at only one level, namely, 50 dB.  As for the June 
2009 VA audiological examination, it appears that the Veteran 
was tested at 50 dB and then 60 dB; the results of the 60 dB 
level are reported as the "best performance score."  

Table 7 of the Handbook describes the procedure for obtaining 
the MPIF.  Pertinent to the current appeal, it indicates that 
audiologists should move 6 dB above and 6 dB below the 
starting level when testing for the MPIF.  See Handbook, sec. 
B, pt. 2 (K.C. Dennis, ed. 2004).  Based on the foregoing, it 
is clear that the June 2009 VA examiner did not following the 
correct procedure to obtain an MPIF because no additional 
testing was administered.  Similarly, the December 2009 
examiner did not follow the correct procedure because the 
second test was administered 10 dB above the starting level.  
Under these circumstances, the Board finds that there has not 
been substantial compliance with its remand directives and 
another VA audiological examination is necessary.  See 
Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105; 
Dyment, 13 Vet. App. at 146-47.  In order to aid the 
examining audiologist in completing the remand directives, 
he/she should be provided with a copy of pages 6 through 10 
of the Handbook which include a description of how to obtain 
a MPIF, including Table 7.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the audiometric results (pure 
tone threshold testing) from the Ann Arbor 
VA Healthcare System for the June 14, 
2007, and February 9, 2009, audiological 
visits.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

2.  If the results of the June 14, 2007, 
and February 9, 2009, VA audiometric 
testing are only available in a 
chart/graph format, the AOJ should refer 
these results to a VA audiologist for 
interpretation.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).

2.  Schedule the Veteran for a VA 
audiology examination to determine the 
extent of his disability due to bilateral 
hearing loss.  The claims file, a copy of 
this remand, and a copy of pages 6 through 
10 of the Handbook of Standard Procedures 
and Best Practices for Audiology 
Compensation and Pension Examinations, 
sec. B, pt. 2, Table 7 (K.C. Dennis, ed. 
2004), must be made available to the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed in conjunction with the 
examination.  The examiner is directed to 
conduct all necessary testing, including 
pure tone threshold testing and word 
recognition testing using the Maryland CNC 
word list.  He/she should also fully 
describe the effects of the Veteran's 
hearing disability on his occupational 
functioning and daily activities.  With 
respect to word recognition testing, the 
examiner is directed to obtain a Modified 
Performance-Intensity Function (MPIF) 
prior to administering the full list (50 
words) to determine the Veteran's best 
performance.  The examiner should refer to 
the description of how to obtain an MPIF 
provided in Table 7 of the Handbook of 
Standard Procedures and Best Practices for 
Audiology Compensation and Pension 
Examinations.  The examiner should 
expressly note the MPIF obtained (in dB 
HL) in the examination report, as well as 
the best performance score for a full list 
of words using the MPIF obtained.  See 
Handbook of Standard Procedures and Best 
Practices for Audiology Compensation and 
Pension Examinations, sec. B, pt. 2, Table 
7 (K.C. Dennis, ed. 2004).  If the 
examiner cannot complete audiological 
testing or speech recognition testing for 
any reason, he/she should provide a 
detailed explanation for why such testing 
cannot be completed.

3.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion reports to ensure that 
they are responsive to and in compliance 
with the directives of this remand and if 
not, the AOJ should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


